Citation Nr: 0303404	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-20 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for lumbosacral discogenic 
disease (claimed as a low back condition) as secondary to the 
service connected disability of chondromalacia, right and 
left knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1962 to October 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO) which denied the veteran's claim of 
service connection for lumbosacral discogenic disease 
(claimed as a low back condition) as secondary to the service 
connected disability of chondromalacia, right and left knees.  


REMAND

In August 2002 the veteran, in a written statement, requested 
a video hearing before a member of the Board at the St. 
Petersburg, Florida, RO.  The RO has not scheduled such a 
hearing, and it should do so.  38 U.S.C.A. § 7107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Videoconference hearing in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



